Citation Nr: 1753387	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  14-00 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected degenerative joint disease (DJD) of the lumbosacral spine. 

2.  Entitlement to service connection for a right shoulder disability, to include as secondary to service-connected DJD of the lumbosacral spine.

3.  Entitlement to service connection for a left leg disability, to include as secondary to service-connected DJD of the lumbosacral spine.

4.  Entitlement to service connection for a right leg disability, to include as secondary to service-connected DJD of the lumbosacral spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Joseph, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1989 to July 1992.  During his period of service, the Veteran earned the Army Lapel Button, National Defense Service Medal, and Army Service Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

This case was previously remanded in July 2015 for further development.  All necessary development has been accomplished, and therefore appellate review of the claim may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  The Veteran's left shoulder disability is not caused by or aggravated by his service-connected DJD of the lumbosacral spine, and the probative evidence of record does not show the condition to be related to service.

2.  The Veteran's right shoulder disability is not caused by or aggravated by his service-connected DJD of the lumbosacral spine, and the probative evidence of record does not show the condition to be related to service.

3.  The Veteran's left leg disability is not caused by or aggravated by his service-connected DJD of the lumbosacral spine, and the probative evidence of record does not show the condition to be related to service.

4.  The Veteran's right leg disability is not caused by or aggravated by his service-connected DJD of the lumbosacral spine, and the probative evidence of record does not show the condition to be related to service.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a left shoulder disability, to include as secondary to service-connected DJD of the lumbosacral spine, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2017).

2.  The criteria for service connection for a right shoulder disability, to include as secondary to service-connected DJD of the lumbosacral spine, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2017).

3.  The criteria for service connection for a left leg disability, to include as secondary to service-connected DJD of the lumbosacral spine, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2017).

4.  The criteria for service connection for a right leg disability, to include as secondary to service-connected DJD of the lumbosacral spine, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons or bases supporting its decision, there is no requirement that each item of evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In order to prevail on a claim of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2017); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

Bilateral Leg Disability

With regard to a present disability, the Veteran has a current diagnosis of mild DJD of the bilateral knees.  Thus, the first elements of the Shedden and Wallin analysis have been met.  

With regard to an in-service event, the Veteran's treatment records show complaints of lower extremity weakness and pain.  This evidence is sufficient to meet the second element of Shedden.  Additionally, the Veteran is service-connected for mild DJD of the lumbosacral spine; thereby, the second element of secondary service connection is also met.  See Wallin, supra.

However, despite the current diagnosis, in-service complaints, and/or service-connected disability, there is no evidence of a medical nexus to support a grant of service connection on a direct or secondary basis.

In a February 2012 statement in support of claim, the Veteran reported that the pain in his back had caused his legs to give out on a number of occasions, resulting in falls.  

In March 2012, the Veteran underwent a VA back examination.  At that time, the examiner diagnosed mild DJD of the lumbar spine.  No radiculopathy pain or any other signs of radiculopathy were indicated on the examination. 

The Veteran also appeared for VA examinations in August 2012.  The examination reports included a radiology interpretation, which indicated minimal degenerative arthritis with slight medial joint space narrowing in the left knee, and minimal patellofemoral joint degenerative arthritis with medial joint space narrowing in the right knee.  Impressions were otherwise without abnormalities.

The examiner diagnosed bilateral mild degenerative joint disease in both knees.  The Veteran reported that his bilateral leg condition began with back pain.  His left leg would then begin to hurt, followed by the right leg.  The Veteran stated that his left leg would then give out.  

The examiner opined that the Veteran's bilateral leg condition was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected low back condition, as no diagnosis was made regarding his complaints of a bilateral leg condition.  The examiner stated that the Veteran had minimal DJD of his knees.  He further opined that the Veteran's leg length discrepancy, which was most likely congenital, was more likely than not the cause of the bilateral leg condition rather than a lumbar spine condition.  

Pursuant to the July 2015 Board remand, the Veteran was afforded a knee and lower leg VA examination in August 2015.  The Veteran reported his belief that his back condition was causing functional loss in his lower extremities.  He stated that his legs would go out on him when his back flared up, causing frequent falls and near falls.  The Veteran compared the sudden onsets of weakness and functional loss of his lower extremities to someone kicking his legs out from under him.  He equated the associated pain to "a hot piece of wire going down to the bone."  The examiner diagnosed bilateral degenerative arthritis.

The Veteran was also afforded a VA back examination.  The examiner noted that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  He further noted that there were no other neurological abnormalities or findings related to the back condition.  The Veteran made no complaints of an orthopedic condition causing his symptoms, nor were there any orthopedic findings upon examination.  

After comparing the findings of the examination to those of the previous VA examination, the examiner indicated that the Veteran's back condition had certainly progressed and worsened significantly.  However, the examiner opined that there was no evidence of any significant orthopedic or neurological condition involving his lower extremities.  There were no neurologic findings suggestive of radiculopathy.  

In light of the negative nexus opinion and lack of positive opinion to contradict the negative evidence, there is no basis for a grant of service connection on either a direct or a secondary basis for bilateral leg conditions.  

The Board acknowledges the Veteran's opinion that his current bilateral leg disability is related to his service-connected DJD of the lumbosacral spine.  Although laypersons, such as the Veteran, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a layperson, as it involves making a definitive clinical diagnosis.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  While the Veteran is certainly competent to report that he experiences symptoms of lower extremity weakness and pain, he is not competent to link those complaints to a particular etiology.  His assertions are, therefore, not competent evidence of a medical nexus.

Accordingly, the Veteran's claims for a bilateral leg disability are denied.

Bilateral Shoulders

With regard to a present disability, the Veteran's August 2012 and August 2015 VA examinations note a current diagnosis of right acromioclavicular DJD.  November 2010 VA treatment records note a diagnosis of left acromioclavicular joint osteoarthritis.  Thus, the first elements of the Shedden and Wallin analysis have been met.  

With regard to the direct service connection claim, a review of the Veteran's service treatment records does not reveal any complaints or diagnosis of any shoulder disability, including acromioclavicular DJD, during his military service.  He does not argue the contrary.  Rather, he believes that his currently diagnosed bilateral acromioclavicular DJD is related to his service-connected DJD of the lumbosacral spine.  As the competent and credible evidence of record is against a finding that the Veteran had an in-service event or injury relating to the shoulders, the second element of Shedden is not met and any discussion of medical nexus for direct service connection is not warranted.

With regard to the secondary service connection, the Board notes that the Veteran is service-connected for DJD of the lumbosacral spine; thus, the second element of Wallin is met.

However, despite current diagnosis of a bilateral shoulder disability and evidence of a service-connected disability, there is no evidence of a medical nexus to support a grant of service connection on a secondary basis.

In a February 2012 statement in support of claim, the Veteran reported that the pain in his back had caused his legs to give out on a number of occasions, resulting in falls.  He stated that he hurt his shoulder in one instance.  

The Veteran appeared for VA examinations in August 2012.  The Veteran reported that he was climbing onto his semi-trailer when his left leg gave out, resulting in a fall where he dislocated his left shoulder.  He further reported difficulty lifting his left arm.  

The examination report included a radiology interpretation, which noted a negative left shoulder impression.  Mild degenerative arthritis was noted in the right acromioclavicular joint.  The examiner diagnosed right acromioclavicular DJD.  The examiner opined that the Veteran's bilateral shoulder condition was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected low back condition.  The examiner opined that the Veteran's December 2005 left shoulder injury could have caused his DJD.  The examiner further opined that there was no plausible medical explanation relating the Veteran's mild lumbar DJD to left acromioclavicular osteoarthritis.  

In an October 2012 addendum opinion, the examiner opined that it was less likely as not that the Veteran's right shoulder DJD was related to his service-connected mild lumbar DJD, as there were no records of right shoulder injury in-service and mild lumbar DJD does not cause right acromioclavicular DJD. 

Pursuant to the July 2015 Board remand, the Veteran was afforded a shoulder and arm VA examination in August 2015.  The Veteran reported dislocating both shoulders in a fall.  The shoulders were reduced back into place by a relative.  The Veteran continued to have pain and functional loss in the left shoulder until he received a steroid injection two to three years prior to the examination, which resolved his pain and restored function.  The Veteran reported no symptoms with his right shoulder.

The examiner opined that there was no nexus between the Veteran's low back condition and his shoulder condition, as it no longer existed.  The examiner's rationale was that the Veteran was completely asymptomatic with full range of motion.  The Veteran denied any shoulder condition that was limiting to his function.  The examiner further noted that the diagnosis of right shoulder degenerative arthritis represented radiographic changes only based in x-rays.  

In light of the negative nexus opinion and lack of positive opinion to contradict the negative evidence, there is no basis for a grant of service connection on a secondary basis for a bilateral shoulder disability.  

Based on the foregoing, the Veteran's claims for a bilateral shoulder disability are denied.

Accordingly, the Board finds that the claims of entitlement to service connection for a bilateral shoulder disability and bilateral leg disability, to include as secondary to service-connected DJD of the lumbosacral spine, must be denied under any theory of entitlement.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims of entitlement to service connection, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2017); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

1.  Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected DJD of the lumbosacral spine, is denied. 

2.  Entitlement to service connection for a right shoulder disability, to include as secondary to service-connected DJD of the lumbosacral spine, is denied.

3.  Entitlement to service connection for a left leg disability, to include as secondary to service-connected DJD of the lumbosacral spine, is denied.

4.  Entitlement to service connection for a right leg disability, to include as secondary to service-connected DJD of the lumbosacral spine, is denied.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


